DETAIL ACTION
Claims 1, 3-5, 7-11, 13-15 and 17-19 are allowed in this Office Action (re-number 1-15).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 29, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan McCormick (Reg. # 73,188) on August 9, 2021.
The application has been amended as follows:
Claims 1 and 10-11 are amended.
Claims 2, 12 and 20 are canceled.


AMENDMENTS TO THE CLAIM

1. (Currently Amended) A method for providing an improved user interface for executing data operations, comprising: 
identifying a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes, wherein each node is associated with a user account having a plurality of attributes, and wherein the identified first and second nodes share at least one common attribute; 
generating, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node, wherein each influence indicator generated for a node is generated based on a ratio of  number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node;
identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein the identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data;  
generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; 
selecting at least two data operation recommendations including the recommendation for executing the identified data operation; and 
sending, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.
2. (Cancelled) 
3. (Original) The method of claim 1, wherein the influence indicator is generated based further on a hierarchical structure including a third plurality of nodes, wherein the hierarchical structure of the third plurality of nodes includes at least one node that is common to the first plurality of nodes and the second plurality of nodes.  
4. (Original) The method of claim 3, further comprising: generating a primary connections graph based on the hierarchical structure, wherein the first connections graph and the second connections graph are subsets of the primary connections graph.  
5. (Original) The method of claim 1, wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier.  
6. (Cancelled)  
7. (Original) The method of claim 1, wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget.
8. (Original) The method of claim 1, wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second 
9. (Original) The method of claim 1, wherein the notification further includes metadata of the first node.  
10. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: 
identifying a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes, wherein each node is associated with a user account having a plurality of attributes, and wherein the identified first and second nodes share at least one common attribute; 
generating, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node, wherein each influence indicator generated for a node is generated based on a ratio of  number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node;
identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data;  
generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; 
selecting at least two data operation recommendations including the recommendation for executing the identified data operation; and 
sending, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.
11. (Currently Amended) A system for providing an improved user interface for executing data operations, comprising: 
a processing circuitry; and 
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
identify a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes, wherein each node is associated with a user account having a plurality of attributes, and wherein the identified first and second nodes share at least one common attribute; 
generate, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node, wherein a ratio of  number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node;
identify a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein the identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data;  
generate a plurality of data operation recommendations including a recommendation for executing the identified data operation; 
select at least two data operation recommendations including the recommendation for executing the identified data operation; and 
send, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation, wherein the notification indicates the selected at least two data operation recommendations.
12. (Cancelled) 
13. (Original) The system of claim 11, wherein the influence indicator is generated based further on a hierarchical structure including a third plurality of nodes, wherein the hierarchical structure of the third plurality of nodes includes at least one node that is common to the first plurality of nodes and the second plurality of nodes.  

15. (Original) The system of claim 11, wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier.  
16. (Cancelled)  
17. (Original) The system of claim 11, wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget.
18. (Original) The system of claim 11, wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node.  
19. (Original) The system of claim 11, wherein the notification further includes metadata of the first node.  
20. (Cancelled)  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 7-14) dated April 29, 2021, regarding the features of claims 1 and 10-11, the claimed features “generate,   number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the node or based on a weight and value for a ratio of ingoing connections to outgoing connections of the node”, “identify a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is not executed by the second node, wherein the identified data operation, when executed, results in obtaining business intelligence system data; wherein execution of the identified data operation includes at least one of generating and retrieving the business intelligence system data”, “generate a plurality of data operation recommendations including a recommendation for executing the identified data operation; select at least two data operation recommendations including the recommendation for executing the identified data operation”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Splaine et al. (US 2014/0194208) directed to systems and methods to identify candidates for targeted advertising in an online social gaming environment are disclosed. Example methods include generating a network graph representative of relationships between users associated with an online social gaming environment, the relationships based on connections between the users. Example methods also include collecting first social gaming data corresponding to participation by a first user and a 
The prior art, Yuan (US 2016/0255034) directed to techniques for improved categorization, processing, and display of electronic messages such as email are described. According to various embodiments, it is determined that a recipient corresponding to a member of an online social networking service has received an electronic message from a sender. Member profile data of the sender and the recipient is then accessed. Thereafter, a professional importance score associated with the message is calculated, based on the accessed member profile data of the sender and the recipient. The message is then classified into one of a plurality of professional importance categories, based on the determined professional importance score, and the message is marked in a message inbox user interface associated with the recipient, based on the classification.
The prior art Lin et al. (US 2018/0196813) directed to a technology that include systems, methods, and non-transitory computer readable media configured to determine one or more weights associated with connections between nodes representing users in a first graph. The one or more weights are adjusted based at least in part on an impact metric associated with a first user based on a second graph. An influence score associated with the first user is generated based on the one or more weights wherein the one or more weights reflect a relationship between a first node associated with the first user and a second node associated with a second user. 
 After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
	















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153





/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153